IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: RELOCATION OF                         :   NO. 444
 MAGISTERIAL DISTRICT 33-3-02                 :
 WITHIN THE THIRTY-THIRD JUDICIAL             :   MAGISTERIAL RULES DOCKET
 DISTRICT OF THE COMMONWEALTH                 :
 OF PENNSYLVANIA



                                            ORDER



PER CURIAM

      AND NOW, this 24th day of July, 2020, upon consideration of the Petition for

Relocation of Magisterial District Court 33-3-02 within the Thirty-third Judicial District

(Armstrong County) of the Commonwealth of Pennsylvania, it is hereby ORDERED AND

DECREED that the Petition, which provides for the relocation of Magisterial District 33-3-

02 to 128 South Grant Avenue, Kittanning, Pennsylvania, outside of the boundaries of the

magisterial district from which the judge is elected, to be effective August 1, 2020, is

granted.